         CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 1 of 45



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    UNITED STATES OF AMERICA,                     Case No. 18-cr-180-PAM-KMM

                       Plaintiff,

    v.                                                  REPORT AND
                                                      RECOMMENDATION
    RYAN ISIAH THOMPSON (1),

                       Defendant.


          This matter is before the Court on two suppression motions filed by Ryan
Isiah Thompson: (1) Defendant’s Pretrial Motion To Suppress Statements,
Admissions, Answers And Evidence That Is The Fruit Of Such Statements, ECF
No. 24; and (2) Defendant’s Pretrial Motion to Suppress Search and Seizure, ECF
No. 25. The Court held a hearing on these motions on October 22, 2018, at
which St. Paul Police Officers Shawn Longen and Jason Whitney testified and the
Court received several exhibits into evidence.1 The parties filed post-hearing
briefing.2 For the reasons that follow, the Court recommends that
Mr. Thompson’s motions be granted/denied.

I.        Background

          Officer Longen is assigned to a narcotics unit of the Ramsey County
Violent Crimes Enforcement Team (“VCET”) as a K-9 handler. Tr. 7:9–13. He
investigates violent crimes and narcotics-related offenses in the Twin Cities.




1
          Mins., ECF No. 31; Tr. of Oct. 22, 2018 Hr’g (“Tr.”), ECF No. 36.
2
      Def.’s Mem., ECF No. 40; Gov’t’s Resp., ECF No. 41; Def.’s Reply, ECF
No. 44.


                                           1
    CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 2 of 45



Tr. 8:4–8. In that role he began investigating Mr. Thompson’s suspected
involvement in distribution of controlled substances in February of 2018.

      Officer Whitney also works in the St. Paul Police Department as a K-9
officer and conducted a traffic stop of Mr. Thompson’s vehicle on May 6, 2018
at the direction of the VCET narcotics unit. Tr. 58:10, 60:13-62:1. Both officers
testified about their involvement in the investigation of Mr. Thompson.

      Initial Meeting with Person ABC

      Around February 11, 2018, Officer Longen was contacted by a “concerned
citizen”3 with information linking Mr. Thompson, among others, to the
distribution of heroin in St. Paul. Tr. 8:16–22, 9:7–10:1. Officer Longen stated
that when ABC came to him with information, he “said he wanted to do the right
thing,” and did not request any payment. Tr. 46:6–13. Around March 7, 2018,
however, ABC became a paid informant. Tr. 8:25–9:2, 43:23-44:1. Sometime in
mid-March, ABC also told Officer Longen that he provided information because
he wanted Officer Longen to speak to his probation officer about reducing his
probation time. Tr. 52:6–11. ABC has a criminal record and one of his
convictions requires him to register as a sex offender. Tr. 46:14–19.

      In their initial meeting, ABC told Officer Longen that Mr. Thompson would
often drive from St. Paul to Chicago to pick up large amounts of heroin from a
source there and bring it back to the Twin Cities for distribution. See Tr. 10:2–
10; Tr. 63:2–7. ABC explained that Mr. Thompson would also occasionally take
the Megabus from the Twin Cities to Chicago and back. Tr. 11:19–12:1. ABC
said that Mr. Thompson had been arrested in Illinois and Minnesota for drug-
related crimes. Tr. 12:2–5.




3
      The parties referred to this individual as “ABC” for purposes of the
suppression hearing. Tr. 9:3–6. The Court uses ABC to identify this individual in
this Report and Recommendation.


                                         2
    CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 3 of 45



      ABC also told Officer Longen that Mr. Thompson was driving a silver
Saturn station wagon at the time, that the vehicle would be parked at an
apartment building on 677 Wells Street where Mr. Thompson lived, and that
Mr. Thomson had “a couple firearms” that he kept at his apartment. Tr. 10:11–
11:4. He had also seen Mr. Thompson driving a green Nisan Maxima with the
license plate AKS 913. Tr. 11:5–13. ABC shared some recent videos that ABC
had taken of Mr. Thompson in his apartment, and in the footage Officer Longen
saw stacks of money on a black case, a black handgun, and another firearm that
appeared to be a TEC-9 or MAC-10 style gun. Tr. 12:6–22. In the same videos,
Mr. Thompson could be seen sitting on a couch with baggies containing “what
appeared to be controlled substances sitting next to him.” Tr. 12:6–16.

      After the initial meeting with ABC, Officer Longen attempted to confirm
the information he received. Officer Longen was able to verify Mr. Thompson’s
age, which ABC had also discussed. Tr. 13:16–20; see also Gov’t Ex. 1 at 2
(indicating that a background check on Mr. Thompson returned his date of birth,
corroborating information provided by ABC). He checked the license plate ABC
provided and learned that the green Nissan was registered to Mr. Thompson,
though it was registered at an address on Robert Street, not Wells. Tr. 13:5–13.
Officer Longen sent ABC an unmarked picture of Mr. Thompson, which ABC
confirmed was the person he had identified as being involved in distribution of
heroin. Tr. 13:21–14:1. Officer Longen checked Mr. Thompson’s criminal history
and verified that he had arrests in Illinois and Minnesota for drug-related
offenses. Tr. 14:4–9. He also began conducting surveillance of the apartment
building at 677 Wells and saw Mr. Thompson driving the green Nissan Maxima.
Tr. 14:13–17.

      Wisconsin State Patrol Traffic Stop and ABC’s Recording

      Later in February of 2018, ABC told Officer Longen that Mr. Thompson
had been stopped by Wisconsin State Patrol (“WSP”). Tr. 14:23–15:1.
Officer Longen contacted WSP and verified that Mr. Thompson had been stopped



                                        3
    CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 4 of 45



on February 26, 2018 while driving the green Nissan Maxima eastbound on
Interstate 94. Tr. 15:5–17. WSP arrested Mr. Thompson for possession of
marijuana and his car was towed. Tr. 8:13.

      Shortly after the WSP traffic stop, on February 27th or 28th, ABC made a
secret recording of a conversation he had with Mr. Thompson. Tr. 15:21–24,
17:5–10. In that conversation, Mr. Thompson discussed the WSP trooper making
contact with him during the traffic stop, explained that he had marijuana in the
car and on his person, and stated that the stop would have been “much worse”
for him “if he would have had the work with him.” Tr. 16:1–12. Officer Longen
testified that “work” is a common term used to describe drugs. Tr. 16:1–12.
Mr. Thompson talked to ABC about “licks,” a term used to refer to customers by
a person who deals drugs, and “zips,” which is a slang term for ounces.
Tr. 16:1–12. He also discusses having a “whoop,” which is a slang term for a
gun, locked inside his glovebox at the time of the WSP stop. Tr. 16:13–22.
Mr. Thompson stated that on his return trip, he was speeding, and if he had been
stopped again he would have told police that he was irritated by the previous
stop. Tr. 16:13–22.

      February 28th Tracking Warrant and Order

      Based on the information he had received from ABC and his own
corroboration of certain details, on February 28, 2018, Officer Longen wrote an
application for a search warrant to place a GPS tracking device on the green
Nissan Maxima. Tr. 19:14–23; Gov’t Ex. 1. In the application for the tracking
warrant, Officer Longen explained that ABC, a “Concerned Citizen,” stated that
Mr. Thompson was involved in the sale and distribution of heroin. Gov’t Ex. 1 at
2. ABC knew Mr. Thompson’s name, approximate age, and provided a
description of his appearance. Id. Officer Longen explained that ABC:
(1) identified Mr. Thompson’s silver Saturn vehicle; (2) said that he lives at 677
Wells and uses the location to store heroin; and (3) said that he is known to
possess and carry firearms. Id. Officer Longen also stated that ABC said



                                         4
    CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 5 of 45



Mr. Thompson purchased a green Nissan Maxima and used it to take trips to and
from the Chicago area to pick up heroin from a source. Id. The application states
that ABC knew details about Mr. Thompson’s criminal history, including drug-
trafficking arrests in the Chicago area. Id. at 2, 3.

      Officer Longen’s affidavit describes the details he was able to corroborate
from ABC’s statements. He confirmed the green Maxima was registered to
Mr. Thompson at a Robert Street address. Gov’t Ex. 1 at 2. He corroborated
ABC’s information about Mr. Thompson’s age and appearance. Id. Officer Longen
stated that surveillance at the Wells apartment revealed that Mr. Thompson was
driving both the green Maxima and the silver Saturn station wagon, further
confirming information provided by ABC. Id. Officer Longen was also able to
verify that WSP had conducted a traffic stop on February 26th and that
Mr. Thompson was arrested for possession of marijuana. Id. at 3. And Officer
Longen states that a criminal history check corroborated information provided
by ABC about arrests for drug-related offenses. Id. Based on this application,
Ramsey County District Court Judge Joy Bartscher authorized the installation of
the GPS tracking device on the green Maxima. Id. at 4.4 The warrant permitted
the tracking for a period of 60 days. Id. at 5. The application for the GPS
tracking device does not mention the recording ABC made of his conversation
with Mr. Thompson following the stop by WSP. Nor does the application mention
the videos ABC provided to Officer Longen at their initial meeting.

      On February 28th, Officer Longen also wrote an application for an “order
authorizing the installation and use of a pen register, trap device, and electronic
tracking device” on a cellular phone with the number ending in 0727. Tr. 19:14–
23; Gov’t Ex. 2. The application for this order is based on similar information

4
      Judge Bartscher originally signed only the affidavit that Officer Longen
provided, but did not sign the warrant. However, the Judge later signed the
search warrant, noting that it had been approved and issued on February 28th.
See Gov’t Ex. 5; Tr. 29:21-31:10.



                                          5
    CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 6 of 45



from ABC that led to the tracking warrant for the green Maxima.5 Id. at 3-4.
Officer Longen’s affidavit corroborated details ABC provided about:
(1) Mr. Thompson’s name, age, and appearance; (2) his vehicles; (3) his
presence at the 677 Wells apartment; and (4) his criminal history. Id. Officer
Longen’s affidavit states that ABC said Mr. Thompson uses the 0727 phone
number to conduct narcotics trafficking and that he communicated with
Thompson using that number. Id. at 3. Officer Longen further states that he
checked the phone number through a police database that showed it was
registered to “Mike Jones” at a non-existent address in St. Paul, but in his
experience, people involved in trafficking narcotics commonly use false names
and addresses to conceal their identities. Id. at 4. Based on this information,
Judge Bartscher issued the Order authorizing the police to track the cell phone.
Id. at 6-7. This application does not mention either the videos ABC provided to
Officer Longen at their initial meeting or the secret recording ABC made of
Mr. Thompson following the WSP traffic stop.

      March 5th Traffic Stop

      ABC continued providing information to Officer Longen about other
individuals and Mr. Thompson on an ongoing basis through May of 2018.
Tr. 16:25–19:1. As to other targets, ABC provided information that Officer
Longen was able to verify, including details regarding an individual who was
being investigated by the United State Bureau of Alcohol, Tobacco, Firearms,
and Explosives. Tr. 19:8–13. With respect to Mr. Thompson, ABC gave Officer
Longen updated phone numbers when Mr. Thompson would change them.
Tr. 19:2–6. ABC also discussed Mr. Thompson’s “day-to-day activities if he
knew [Mr. Thompson] was at a certain location....” Tr. 19:6–8.




5
       The application for the phone order describes the Maxima as being “black
in color,” rather than green. Gov’t Ex. 2 at 3.


                                         6
    CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 7 of 45



      ABC told Officer Longen in early March of 2018 that he believed
Mr. Thompson was running out of product and would be making a trip to Chicago
to pick up heroin to bring back to the Twin Cities. Tr. 21:1-7. The GPS tracking
device that Judge Bartscher had approved for the green Maxima was then placed
on the vehicle on March 4, 2018. Tr. 20:16-18. At 2:30 a.m. on March 5, 2018,
the GPS tracking device indicated that the green Maxima was heading east on I-
94 toward Chicago. Tr. 20:19-23, 21:8-12. When it arrived in Chicago, the
vehicle remained there for 20 minutes and then began heading west back toward
St. Paul. Tr. 21:13-24.

      Believing the vehicle might contain illegal drugs, St. Paul police stopped
the vehicle on I-94. Tr. 21:25-22:5. Officers had Mr. Thompson exit the vehicle
and called for a K-9 to sniff the car. The dog alerted on an odor of marijuana in
the center console. Tr. 22:24-23:6. Law enforcement searched the car, but did
not locate anything of interest. Tr. 23:5-6. Nothing was seized, and
Mr. Thompson was allowed to leave. Tr. 23:7-16.

      March 6th Recording

      On March 6, 2018, ABC provided Officer Longen a recording of
Mr. Thompson discussing this traffic stop. Tr. 23:17-24. During the 20-30
minute recording, Mr. Thompson states that he believed he is under
investigation and law enforcement may be monitoring his phones. Tr. 24:3-11.
Mr. Thompson discussed his suspicion that people were informing on him and
distancing himself from people, including ABC. Tr. 25:16-19. He also discussed
“letting things cool off” during a 90-day period that he believed law
enforcement had to investigate him. Tr. 25:19-22.

      Mr. Thompson explained to ABC that he noticed surveillance vehicles
following him on I-94 because he had been speeding and cars behind him were
attempting to keep up. Tr. 24:11-17. He stated that he attempted to exit on
White Bear Avenue to see if these other vehicles would follow him.
Tr. 24:17-19. Mr. Thompson also repeatedly discussed having “a hundred on


                                        7
    CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 8 of 45



me,” and questioned “what if law enforcement would have found that.”
Tr. 24:20-25:2. He told ABC that he was worried when the dog alerted on the
vehicle and thought he would not see his family again. However, he believed that
the officer searching the vehicle had been unable to find where the heroin was
hidden because he was wearing gloves. Tr. 25:3-11. Mr. Thompson also
discussed on the recording how good his product is and how he can provide “the
best dope for the cheapest price.” Tr. 26:2-4. He described mixing drugs with
other substances to maximize profit. Tr. 26:4-9.

      April 2nd Tracking Warrant and Order

      ABC told Officer Longen in early March that Mr. Thompson had purchased
a newer Nissan Maxima that was silver and had tinted windows and that he
obtained a new phone number ending in 3045. Tr. 27:3-16. ABC said that
Mr. Thompson left the green Maxima in Chicago because the car had been
stopped twice. Tr. 27:3-9. Officer Longen contacted a person in the United
States Drug Enforcement Agency in Chicago, who confirmed that the green
Maxima was parked overnight at addresses associated with Mr. Thompson in an
area where a gang called the “Four Corner Hustlers … is known to control the
distribution of heroin.” Tr. 28:22-29:5. Officer Longen conducted surveillance
again at the 677 Wells apartment building and saw Mr. Thompson pull up behind
the building in a silver Maxima, exit the vehicle, and go into the apartment.
Tr. 28:6-13.

      Based on this new information, Officer Longen applied for a warrant to
install a GPS tracking device on the silver Maxima and for an order authorizing
the tracking of the phone with the number ending in 3045. Tr. 29:9-14; Gov’t
Exs. 1 & 2. In the application for the silver Maxima tracking warrant, Officer
Longen repeats much of the information he learned from ABC that led to the
original tracking warrant for the green Maxima. Gov’t Ex. 3 at 2-3. Officer
Longen also shared the updated information he learned, including that: (1) ABC
told him Mr. Thompson had a newer silver Maxima with tinted windows;



                                         8
    CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 9 of 45



(2) surveillance indicated Thompson drove the vehicle to the 677 Wells
apartment; and (3) the DEA confirmed the green Maxima had been left overnight
at addresses associated with Thompson in an area controlled by gangs involved
in the distribution of heroin. Id. at 3. This application did not mention the March
5, 2018 traffic stop and search of the green Maxima that resulted in no seizure
of contraband. Judge Bartscher approved the GPS tracking warrant on April 2,
2018, authorizing the installation of the device and monitoring for a 60-day
period. Id. at 6-7.

      The application for an order authorizing tracking of the new phone number
ending in 3045 similarly repeated the information Officer Longen obtained from
ABC that led to the previous phone tracking order. Gov’t Ex. 4 at 2-4. Officer
Longen explained that ABC had changed his phone number and began using the
number ending in 3045 in connection with the distribution of narcotics. Id. at 3.
The application also stated that a check of the number in the police database
showed it registered to “Mike Jones,” which was the same name associated with
the 0727 number that was tracked pursuant to the February 28, 2018 order. Id.
at 4. This application did not include the new information Officer Longen learned
from more recent communications with ABC, nor the results of the March 5th
traffic stop. On April 2, 2018, Judge Bartscher signed the Order authorizing the
tracking of the cell phone associated with the 3045 number for a 60-day period.
Id. at 6-7.

      Subsequent Tracking and Surveillance

      Officer Longen placed a tracker on the silver Maxima on April 5th.
Tr. 31:12-14. On April 13th, Officer Longen saw that the tracker went down to
the Union Depot station in downtown St. Paul and surveillance video that day
showed that Mr. Thompson boarded the Megabus bound for Chicago.
Tr. 31:15-25. On April 16th, the tracker showed that the silver Maxima returned
to the Union Depot. Tr. 32:1-4. That afternoon, Mr. Thompson returned from a
bus trip, got in the Maxima, and left. Tr. 32:5-9. The tracker also showed that



                                         9
   CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 10 of 45



the silver Maxima traveled to Chicago on April 20th and returned on April 22nd.
Tr. 32:10-17. Officer Longen did not arrange for another stop of Mr. Thompson
for either of these events because he did not review the tracker data and
surveillance video from the bus trip until it was too late. Tr. 32:18-33:3.

      On May 1st or 2nd, officers conducted loose surveillance of
Mr. Thompson driving around in the silver Maxima. Tr. 33:12-34:14. Officers
saw Mr. Thompson make several very short stops at an intersection and at two
different gas stations. Tr. 33:13-23. They also observed him pull into a Target
store parking lot in Roseville for a short period of time. Tr. 33:23-25.
Mr. Thompson then drove to the Midway Target in St. Paul, where he passed by
the front of the store very slowly, leading Officer Longen to conclude that he
was trying to see if anyone was following him. Tr. 33:25-34:12.

      On May 3rd, the GPS tracker showed that the silver Maxima drove back to
the Union Depot. Tr. 34:15–18. Officer Longen was interested in this because he
knew that Mr. Thompson took the Megabus from Union Depot to Chicago, and
suspected that he picked up heroin on those trips to transport back to the Twin
Cities. Tr. 34:21-25. The phone tracker for the number ending in 3045 was
observed at the Union Depot as well, and then it “pinged,” indicating that it was
heading toward Chicago. Tr. 35:1-8. Further tracking of the phone indicated that
it remained in Chicago for a few days and then headed back toward St. Paul
along the I-90/I-94 corridor. Tr. 35:9-19.

      May 6th Traffic Stop

      Believing that Mr. Thompson would be returning to the Union Depot in
St. Paul carrying heroin he obtained in Chicago, on May 6, 2018, Officer Longen
contacted other VCET members to set up surveillance at Union Depot and
waited for the Megabus to arrive. Tr. 35:20-36:2. Mr. Thompson was seen
getting off the Megabus carrying a single sling-style bag that was “a
camouflage-tannish color.” Tr. 36:10-15. Around that same time, the silver
Maxima pulled into the parking area below the Union Depot station, which


                                        10
   CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 11 of 45



officers saw was driven by a female. Tr. 36:16-20. Officers saw Mr. Thompson
get into the driver’s seat and the woman moved to the passenger seat.
Tr. 36:20-22. The vehicle then pulled away from the Union Depot and headed
out of downtown St. Paul. Tr. 37:1-2.

      Officer Longen had already decided to have the vehicle stopped and
searched. Tr. 36:3-9, 37:3-8. Officer Longen had made that determination based
on his cumulative investigation and he intended the search to occur regardless
of any alert from a K-9 sniff of the vehicle. Tr. 39:10-23. In particular,
Officer Longen was aware that a Nissan Maxima has an empty space underneath
the center console that narcotics traffickers can use to hide contraband and
understood that if heroin is not in a vehicle for very long, the odor may not
spread out in the vehicle enough for a dog to alert on its presence.
Tr. 39:24-40:25.

      VCET officers told Officer Whitney that they observed Mr. Thompson
getting off the Megabus and believed he was carrying a large amount of heroin
and was known to carry firearms. Tr. 38:4-14. They also told him that they
were planning to search Mr. Thompson and the vehicle. Tr. 39:5-13. After
Officer Whitney received the call from the VCET officers, he was near the east
side of St. Paul. Tr. 61:20-62:14. He drove down to the area of the Union Depot
so that he could conduct the traffic stop. Tr. 62:19-23. Over the radio, he heard
that the Maxima left the Union Depot and was traveling over the Kellogg bridge
onto Third Street. Tr. 65:9-17.

      He caught up to the vehicle about 3 to 5 minutes after it left the Union
Depot and activated his emergency lights. Tr. 37:9-38:2, 65:20-66:11. The
Maxima did not stop immediately, but traveled at a slow pace for approximately
a block after he activated the lights. Tr. 66:6-13. Officer Whitney and Officer
Heroux, one of several other officers who arrived on the scene, spoke to the
two occupants of the vehicle, Mr. Thompson and a woman identified as J.L.J., his
significant other. Tr. 67:21-68:11. Officer Whitney testified that his goal during



                                        11
    CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 12 of 45



the interaction was to make Mr. Thompson feel comfortable because he did not
want the situation to escalate, creating a threat to public safety. Officer Whitney
did this because he had been told about Mr. Thompson’s firearms history and
suspected possession of narcotics. Tr. 68:16-24. Officer Whitney told
Mr. Thompson that he was being stopped for the tint on the vehicle’s windows
and because the vehicle did not have license plates. Tr. 68:25-69:3.

      Officer Whitney asked Mr. Thompson where he was coming from.
Tr. 68:25-69:3. Mr. Thompson stated that he had just dropped off his child near
Maryland and White Bear Avenue. Tr. 69:4-11; Gov’t Ex. 8 at 4-5.
Mr. Thompson also mentioned that he and J.L.J. were on their way to get coffee
and something to eat, but she wanted to change clothes before they did. Gov’t
Ex. 8 at 6. Based on the information Officer Whitney received about
Mr. Thompson having gotten off the Megabus and the Maxima having left the
Union Depot, Officer Whitney believed that Mr. Thompson was not telling the
truth about dropping off his child. Tr. 69:12-14.

      Officer Whitney had Mr. Thompson shut off the engine of the car and step
outside the vehicle. Tr. 70:8-19. He told Mr. Thompson he was not under arrest
and pat-searched him for weapons, but he found only a phone and some
“blunts.”6 Tr. 70:22-71:1; Gov’t Ex. 8 at 8. They had a conversation about
Mr. Thompson’s claim that he had just dropped off his child in an area that was
far away from the place he was stopped. Tr. 71:8-21, Gov’t Ex. 8 at 8-9.

      During the stop, Officer Whitney eventually asked Mr. Thompson if there
was anything illegal in the silver Maxima. Tr. 72:7-14; Gov’t Ex. 8 at 10.
Mr. Thompson had not been read any Miranda7 warnings at this point.
Tr. 72:15-16. Officer Whitney testified that he was concerned about the


6
      There is no evidence that the “blunts” Mr. Thompson was carrying
contained any illegal drugs.
7
      Miranda v. Arizona, 384 U.S. 436 (1966).


                                        12
   CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 13 of 45



contents of the vehicle because some heroin is laced with fentanyl and because
a gun in the vehicle creates a safety concern. Tr. 72:17-73:1. Mr. Thompson
said that there was nothing illegal in the car. Gov’t Ex. 8 at 10. At that point,
Officer Whitney went to speak to J.L.J., and asked her if there was anything
illegal in the car. Gov’t Ex. 8 at 13. Officer Whitney had J.L.J. exit the vehicle
and explained to Mr. Thompson that he was going to have the dog go around the
car to see if it alerted. Gov’t Ex. 8 at 14. Mr. Thompson protested that there was
an insufficient basis for the dog to sniff the vehicle. Gov’t Ex. 8 at 14-15;
Tr. 74:19-24.

      Before the dog-sniff and before any officer went into the vehicle,
Mr. Thompson stated: “My girls have their guns license.... She has a gun
license.” Tr. 78:19-21; Gov’t Ex. 21. Officer Whitney asked if there was a gun in
the car, and Mr. Thompson stated: “Yeah, but she has a gun license.”
Tr. 78:22-23; Gov’t Ex. 8 at 16. Officer Whitney asked where the gun was, and
Mr. Thompson told him that “[i]t’s in the front seat in her bag.” Tr. 79:1-; Gov’t
Ex. 8 at 16. Officer Whitney testified that he asked if there was a gun in the car
because Thompson said that his J.L.J. had a gun permit and asked follow-up
questions due to concerns for his own safety and that of the other officers.
Tr. 80:6-21.

      Officer Whitney then brought the dog around the car, but the dog did not
react in a way that indicated any controlled substance was in the vehicle.
Tr. 80:22-81:3. Nevertheless, Officer Whitney entered the vehicle, looked in the
sling-style bag near the front seat, and found a TEC-9 firearm in it, along with
several other items. Tr. 80:24-81:6. Officer Longen eventually arrived on the
scene and located heroin that was hidden near the center console, which
Officer Whitney removed from the vehicle. Tr. 82:20-83:11. Mr. Thompson was
arrested.




                                         13
    CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 14 of 45



       677 Wells Search Warrant

       Following the recovery of the gun and the heroin from the silver Maxima,
Officer Longen believed that Mr. Thompson possessed other firearms at his
residence. Tr. 41:25-42:10. On May 6th he applied for a search warrant for
apartment 2 at 677 Wells. Tr. 42:11-14. In the affidavit, Officer Longen referred
to ABC as a “confidential reliable informant.” Gov’t Ex. 6 at 2. Officer Longen
testified that he referred to ABC in this way instead of as a “concerned citizen”
because ABC had now provided information that led to an arrest. Tr. 44:7–24. As
with Officer Longen’s earlier search warrant applications in this matter, he
discussed the information ABC provided about Mr. Thompson in February and
March and his corroboration of several details. Gov’t Ex. 6. At 2–3. He added
information regarding the silver Maxima and the “search warrant for a phone
ping” on the number ending in 3045. Id. at 3. The affidavit describes the events
of May 3–6, 2018, including the pings received from the cell phone tracking that
showed Mr. Thompson’s phone travelled from the Union Depot to Chicago and
back. Id. Officer Longen discussed the traffic stop of the silver Maxima, the
search of the vehicle, and the recovery of a firearm and a large amount of heroin
from under the center console. Id. at 3–4. He also explained that he had
confirmed that Mr. Thompson lives at the 677 Wells apartment through
surveillance and that ABC said Thompson uses apartment unit 2 to store
weapons, large amounts of heroin, and currency obtained from narcotics
distribution. Id. at 4.

       The search of the residence resulted in the recovery of: a handgun;
extended magazines; a black case that had been seen in the video provided by
ABC; a bullet-style mixer with a white residue inside it, which is commonly used
by narcotics traffickers for mixing heroin; ammunition; and information linking
Mr. Thompson to the apartment. Tr. 42:24-43:17.




                                        14
      CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 15 of 45



II.     February 28th Warrants: Suppression is Not Required

        Mr. Thompson raises several arguments concerning the warrants issued
on February 28, 2018 authorizing the tracking of his cellular phone and the
green Maxima. For the reasons that follow, the Court concludes that suppression
of evidence obtained from the execution of these warrants is not required.

        A. Probable Cause

        Mr. Thompson first argues that the February 28th tracking warrants for
the 0727 cell phone and his vehicle were not based on probable cause. In the
face of such a challenge, the Court’s review is somewhat limited. “[A]fter-the-
fact scrutiny by courts of the sufficiency of an affidavit should not take the form
of de novo review.” Illinois v. Gates, 462 U.S. 213, 235 (1983). Rather,
reviewing courts owe “great deference” to the issuing judge’s determination of
probable cause. Id. This Court’s task, therefore, is to determine whether the
affidavit “provides a substantial basis for finding probable cause to support the
issuance of the search warrant.” United States v. Solomon, 432 F.3d 824, 827
(8th Cir. 2005) (internal quotation marks omitted). In assessing probable cause,
the Court asks whether the totality of the circumstances demonstrates “a fair
probability that contraband or evidence of a crime will be found in a particular
place.” Id. (internal quotation marks omitted).

        Officer Longen’s February 28th affidavits are somewhat thin. In both
tracking warrants, Officer Longen explains that ABC provided him information
linking Mr. Thompson to the distribution of heroin in St. Paul and his possession
of firearms, but Officer Longen discussed corroborating only “innocent” details,
facts that did not directly implicate Mr. Thompson in the sale of drugs.8 Were

8
      The showing of probable cause in these affidavits is lean despite that fact
that Officer Longen had substantially more information he could have supplied to
support the applications. Indeed, by February 28th, ABC had already given
Officer Longen recent video footage from inside Mr. Thompson’s apartment
containing very incriminating evidence. Officer Longen may also have already



                                        15
   CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 16 of 45



this Court reviewing these affidavits in the first instance, it might have required
a more significant showing. However, as the caselaw in this area makes clear,
the Court’s review must be deferential to the issuing judge’s probable cause
determination. Through that more deferential lens, and in light of controlling
Eighth Circuit caselaw, the Court finds that Officer Longen’s February 28th
affidavits provided a substantial basis for the issuing judge to determine there
was probable cause to issue these warrants.

      The affidavits both state that ABC linked Mr. Thompson to distribution of
heroin. Although the applications offer little corroboration for the assertion that
Mr. Thompson “participates in the sale and distribution of heroin,” Gov’t’s Ex. 1
at 2, Officer Longen did confirm several important pieces of information that
ABC gave him about the target. Through surveillance and records checks, he
determined that ABC gave accurate information about Mr. Thompson, including
his appearance, approximate age, home address, and the vehicles Mr. Thompson
was driving. The Eighth Circuit has stated that “[e]ven the corroboration of
minor, innocent details can suffice to establish probable cause.” United States v.
Tyler, 238 F.3d 1036, 1039 (8th Cir. 2001). Contrary to Mr. Thompson’s
argument that Officer Longen confirmed only “innocuous” details provided by
ABC, Def.’s Mem. at 11, the affidavits show that he also confirmed ABC




been in possession of a secret recording that ABC made of his conversation with
Mr. Thompson discussing the WSP traffic stop, in which Mr. Thompson stated
how much worse it would have been for him if he had the “work” with him.
Officer Longen testified that he left these details out of the search warrants
because he was “trying to protect the identity of the concerned citizen.”
Tr. 56:6–14. However, contrary to the government’s suggestion, these facts
cannot be factored into the Court’s initial evaluation of whether the issuing judge
had an adequate basis to determine the existence of probable cause because the
Court’s review is limited to information supplied to the issuing judge. See Gov’t’s
Resp. at 11–12 (arguing that the probable cause was strong because of the video
and audio recordings provided by ABC).


                                         16
   CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 17 of 45



provided accurate information about Mr. Thompson’s criminal history for drug-
related offenses in the Chicago area.

      In all, the corroboration of information provided by ABC in this case is
stronger than that found sufficient in other relevant cases. See, e.g., United
States v. Murphy, 69 F.3d 237, 240 (8th Cir. 1995) (finding affidavit that was
“bare bones at best” nevertheless gave a substantial basis for a finding of
probable cause where informant reported that Mr. Murphy had been released
from prison after serving a sentence for murder and possessed firearms in his
home, and officer confirmed he was recently released from prison following a
murder sentence). The Court concludes that Officer Longen’s verification of
some of the information provided by ABC made it permissible for the issuing
judge to infer that the informant was reliable as to the incriminating information
for which no corroboration was provided. See United States v. O’Dell, 766 F.3d
870, 874 (8th Cir. 2014) (“The core question in assessing probable cause based
upon information supplied by an informant is whether the information is
reliable.... If information from an informant is shown to be reliable because of
independent corroboration, then it is a permissible inference that the informant
is reliable and that therefore other information that the informant provides,
though uncorroborated, is also reliable.”). The Court concludes that the
affidavits in this case provided the requisite “substantial basis” for Judge
Bartscher’s finding of probable cause.

      B. “Concerned Citizen”

      Mr. Thompson also argues that evidence should be suppressed because it
was misleading for Officer Longen to refer to ABC as a “concerned citizen” in
his affidavits. See Def.’s Mem. at 12–13. Mr. Thompson contends that Officer
Longen used this term to improperly bolster ABC’s credibility. See id. at 16. The
Court disagrees that Officer Longen’s description of his informant invalidated the
warrants.




                                         17
   CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 18 of 45



      At the outset, the question of whether ABC is best described as a
concerned citizen or something else is not properly before the Court. In Franks
v. Delaware, 438 U.S. 153 (1978), the Supreme Court held that a criminal
defendant is entitled to an evidentiary hearing regarding information contained in
a warrant application if he “makes a substantial preliminary showing that a false
statement knowingly and intentionally, or with reckless disregard for the truth,
was included” in the affidavit. Id. at 155–56. If evidence from such a hearing
shows the officer’s perjury or reckless disregard for the truth by a
preponderance of the evidence, then the false statements are excised from the
warrant application and the reviewing court determines whether there would be
independent probable cause for issuance of the search warrant in their absence.
Id. Franks has been “extended ... to allow challenges to affidavits based on
deliberate or reckless omissions.” United States v. Gater, 868 F.3d 657, 659 (8th
Cir. 2017).

      Though Mr. Thompson asserts that Officer Longen’s reference to ABC as
a “concerned citizen” was misleading, he made no substantial showing of a
reckless disregard for the truth or a deliberate or reckless omission. He did not
request a hearing under Franks, and does not cite Franks in his post-hearing
memorandum. Accordingly, the Court is limited to a review of the information
within the “four corners” of the February 28th affidavits. See United States v.
Farlee, 757 F.3d 810, 819 (8th Cir. 2014) (“When a magistrate relies solely on
an affidavit to issue the warrant, only that information which is found within the
four corners of the affidavit may be considered in determining the existence of
probable cause.”); United States v. Meyers, No. 05-cr-68 (01-02) (JMR/RLE),
2005 WL 8163349, at *3 n.5 (D. Minn. June 1, 2005) (“Nothing presented by
Meyers, either in the written Record, or at the Hearing, satisfies the requisite
preliminary showing [under Franks].... Accordingly, we limit our review to the
four corners of the Search Warrant.”).

      Even if the Court were to look behind the four corners of the affidavit and
consider the broader record, the Court would not find that suppression of any


                                         18
    CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 19 of 45



evidence is required as a result of Officer Longen’s reference to ABC as a
“concerned citizen.” Calling ABC a “concerned citizen” in the February 28th
affidavits may not have been the most precise phrase available, given ABC’s
criminal history and his sufficiently close ties to Mr. Thompson that he was able
to obtain videos from inside his apartment and make a secret recording in which
Mr. Thompson made incriminating statements.9 However, Officer Longen
testified that he chose the term in part because considers the difference
between a “concerned citizen” and a “confidential informant” to be “negligible.”
Tr. 44:13–24. He thought it would be easier if he referred to ABC by the same
terms throughout the warrant applications until the information ABC provided led
to “actual arrests,” at which point he believed the title “confidential reliable
informant” became appropriate. Id. ABC was not paid for the information he
supplied until March 7th. Tr. 43:23–44:1. When he first came forward, Officer
Longen testified that ABC said he wanted to do the right thing. No evidence has
been introduced to contradict this testimony. As a result, the record does not
support a finding that it was misleading for Officer Longen to refer to ABC as a
concerned citizen in his affidavit. Mr. Thompson has also failed to point to any
evidence, and the Court finds there is none, that suggests Officer Longen chose
not to mention ABC’s criminal history in an effort to falsely bolster ABC’s
reliability.

       Moreover, Officer Longen’s “concerned citizen” reference and the
omission of ABC’s criminal history was not “clearly critical to the finding of
probable cause.” United States v. Williams, 477 F.3d 554, 559 (8th Cir. 2007)
(noting that “recklessness may be inferred from the fact of omission of


9
       See United States v. Penman, No. 2:00-cr-192C, 2001 WL 670922, at *6
(D. Utah May 3, 2001) (criticizing use of “concerned citizen” in an affidavit
where the informant only learned the information provided through purchasing
drugs, but concluding that the reference was permissible given that the affidavit
disclosed the person obtained the information by buying drugs from the
defendant).


                                         19
   CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 20 of 45



information from an affidavit ... when the material omitted would have been
clearly critical to the finding of probable cause”) (internal quotations omitted).
Mr. Thompson has failed to show that if the February 28th affidavits had labeled
ABC as a “confidential informant,” or anything other than a “concerned citizen,”
or mentioned ABC’s criminal history, the affidavits would have been insufficient
to support a finding of probable cause. See United States v. Lakoskey, 462 F.3d
965, 978 (8th Cir. 2006) (finding that the defendant was “unable to show that if
the search-warrant affidavit contained the allegedly omitted information, it
would not have been sufficient to support a finding of probable cause”).

      Mr. Thompson cites United States v. Buchanan, 167 F.3d 1207 (8th Cir.
1999), in support of his position that it was misleading to refer to ABC as a
“concerned citizen.” Unfortunately for Mr. Thompson, Buchanan does not help
his position. In Buchanan, the Eighth Circuit affirmed the denial of
Mr. Buchanan’s motion to suppress evidence seized pursuant to a search
warrant despite several misleading statements in the officer’s supporting
affidavit. 167 F.3d at 1208, 1210–11. In particular, the court found: “[t]he
statement that the informant was a concerned citizen was misleading because it
implied [the informant] was disinterested in the events described in the
affidavit.” Id. at 1210. In that case, the informant, Mr. Washington, had himself
been questioned regarding suspected involvement in a crack-cocaine
transaction, and in his statement to police, he implicated Mr. Buchanan. See id.
at 1208. Though the Eighth Circuit found the officer’s reference to
Mr. Washington as a “concerned citizen” and other misstatements in the affidavit
concerning, it upheld the district court’s conclusion that there was sufficient
probable cause in the warrant when the misleading information was excised. Id.
at 1211. Unlike the circumstances in Buchanan, the record here does not support
a finding that Officer Longen deliberately or recklessly misled the issuing judge
by calling ABC a “concerned citizen.” And in contrast to Buchanan, the record in
this case does not suggest that ABC’s cooperation in the first instance was done
to deflect law enforcement interest in his own activities. Under these


                                         20
     CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 21 of 45



circumstances, the Buchanan court’s agreement that it was misleading to call
Mr. Washington a concerned citizen is not a useful comparator for Officer
Longen’s use of that term to refer to ABC.10 Moreover, the Eighth Circuit’s
conclusion that suppression was not required in Buchanan because the search-
warrant affidavit otherwise established probable cause further supports this
Court’s conclusion regarding the showing in the February 28th warrants in this
case.

        C. Cell-Phone Tracking Application

        Mr. Thompson argues that Officer Longen’s February 28th application for
“An Order Authorizing The Installation And Use Of A Pen Register, Trap Device
and Electronic Tracking Device On [the cell phone using the 0727] Telephone
Number” violated his Fourth Amendment rights. Def.’s Mem. at 17–20. He
asserts that the evidence seized as a result of this “Order” must be suppressed
because the type of real-time cell-phone tracking it authorized required an
application for a search warrant showing that there was probable cause. Id. The
Court disagrees that the “Order” failed to comport with constitutional requisites.

        It is true that the document used by Officer Longen might raise
constitutional concerns upon initial examination. Officer Longen’s application
does not ask the issuing judge to sign a “search warrant.” And the application
references 18 U.S.C. § 3122, see Gov’t Ex. 2 at 2, which authorizes a
government attorney to apply for an order authorizing or approving the

10
       Mr. Thompson also cites United States v. Wilhelm, 80 F.3d 116 (4th Cir.
1996), in which the Fourth Circuit found a search-warrant affiant’s reference to
a tipster as a “concerned citizen” misleading. Id. at 120–21. However, unlike in
this case, the officer was only able to provide “minimal corroboration” that “the
informant’s directions to Wilhelm’s home were correct.” Id. As noted above,
Officer Longen was able to corroborate several statements ABC made about
Mr. Thompson so that it was reasonable for Officer Longen and the issuing judge
to infer that ABC’s statements that he was involved in distributing heroin were
similarly reliable.



                                         21
     CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 22 of 45



installation of a pen register or a trap and trace device based on only “a
certification by the applicant that the information likely to be obtained is relevant
to an ongoing criminal investigation being conducted by [a law enforcement
agency].” 18 U.S.C. § 3122(b)(2).11 This statute authorizes an order to be issued
on a showing that “falls well short of the probable cause required for a warrant.”
Carpenter v. United States, 138 S. Ct. 2206, 2221 (2018) (citing a provision of
the Stored Communications Act, 18 U.S.C. § 2703(d), which requires the same
showing as § 3122(b)(2)). Moreover, the application here sought something far
more intrusive than a pen register and trap and trace device; it also asked the
issuing judge to allow law enforcement to obtain real-time GPS tracking data of
the phone’s location as well as the content of voicemails, text messages, images,
etc. Gov’t Ex. 2 at 8–9. Given the nature of the request, the Fourth Amendment
was undoubtedly implicated and a warrant based on a showing of probable cause
was required.

       However, a closer examination of the documents actually used to obtain
permission to track Mr. Thompson’s cell phones reveal that they pass
constitutional muster. When Judge Bartscher issued the Order, she specifically
made the following finding:

       [T]he Court finds, on the basis of the information submitted by the
       applicant, that there is probable cause to believe that the
       information likely to be obtained by such installations and use is
       relevant to an ongoing criminal investigation into possible
       violation(s) by [Mr. Thompson] for facilitating the distribution of
       heroin in the Twin Cities metropolitan area.




11
       The application also references Minn. Stat. § 626A.36, which allows a law
enforcement officer to apply for an order authorizing the use of a pen register,
trap and trace device, or mobile tracking device based on “a statement of the
facts and circumstances relied upon by the applicant to justify the applicant’s
belief that an order should be issued.” Minn. Stat. § 626A.36, subd. 2(2).



                                         22
     CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 23 of 45



Gov’t Ex. 2 at 8 (emphasis added). Although Officer Longen can best be
described as having used an outdated form, Judge Bartscher’s finding is
sufficient to satisfy the Fourth Amendment’s requirement that search warrants
only issue upon a showing of probable cause. Because the issuing judge found
that the affidavit showed probable cause, the Court concludes that the February
28th “Order” satisfies the warrant requirement.12 See United States v. Temple,
No. S1–4:15-CR-230–1 JAR(JMB), 2017 WL 7798109, at *30–36 (E.D. Mo. Oct.
6, 2017), report and recommendation adopted, No. 4:15-CR-230-JAR-L, 2018
WL 1116007 (E.D. Mo. Feb. 27, 2018) (assuming that the use of a cell-site
simulator for real-time tracking of the defendant’s cell phone was a Fourth
Amendment search and finding no Fourth Amendment violation, in part, because
the court order was supported by a sworn affidavit that established probable
cause). Mr. Thompson points to no authority for the proposition that the use of
an application form that could require less than a full probable cause showing
somehow invalidates a warrant for which probable cause was explicitly found.

       Because the “Order” was issued by a neutral and detached judicial officer
who found that probable cause existed, Mr. Thompson’s reliance on Carpenter,
138 S. Ct. 2206, is unpersuasive. In Carpenter, the Supreme Court held that:
(1) a person has legitimate expectation of privacy in a historical record of his or
her physical movements as captured by cell-site location information (“CSLI”);
(2) when law enforcement officers obtain historical CSLI from a wireless carrier,
that action constitutes a Fourth Amendment search; and (3) the government
must generally obtain a search warrant based on a showing of probable cause
before they can acquire historical CSLI. Id. Assuming that Carpenter’s
conclusions regarding historical CSLI apply with equal force to law enforcement
requests for real-time GPS tracking information, Officer Longen was required to



12
      “For Fourth Amendment and exclusionary rule purposes, it does not
matter that the document is not specifically denominated as a ‘search
warrant’....” Temple, 2017 WL 7798109, at *30.


                                        23
     CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 24 of 45



obtain a search warrant supported by probable cause to lawfully track
Mr. Thompson’s phone. Because this Court has already concluded that
February 28th affidavit supporting the request to track the 0727 cell phone
provided a substantial basis for the issuing judge to find probable cause and the
issuing judge specifically made a probable-cause determination, Carpenter does
not require suppression of the evidence obtained pursuant to the February 28th
tracking “Order.”13

       D. The Good-Faith Exception

       Finally, the Court concludes that even if the February 28th warrant
applications failed to provide a substantial basis for the issuing judge to find
probable cause, the evidence obtained pursuant to these warrants need not be
suppressed based on the good-faith doctrine first described in United States v.
Leon, 468 U.S. 897 (1984). In Leon, the Supreme Court held that the
exclusionary rule does not require suppression of evidence obtained pursuant to
a warrant if an officer obtains and executes the warrant in good-faith reliance
on the issuing judge’s determination of probable cause. Id. at 920–21. However,
the good-faith exception does not apply, and suppression may still be an
appropriate remedy, in the following circumstances: (1) where “the magistrate
or judge in issuing a warrant was misled by information in an affidavit that the
affiant knew was false or would have known as false except for his reckless
disregard of the truth,” id. at 923 (citing Franks v. Delaware, 438 U.S. 154
(1978)); (2) “in cases where the issuing magistrate wholly abandoned his judicial
role,” id.; (3) where the officer relied on a warrant based on an affidavit “so
lacking in indicia of probable cause as to render official belief in its existence
entirely unreasonable,” id. (internal quotations omitted); and (4) where the
“warrant may be so facially deficient—i.e., failing to particularize the place to be


13
      For these same reasons, the form of the April 2nd “Order” authorizing
tracking of the 3045 cell phone does not violate Mr. Thompson’s Fourth
Amendment rights.


                                         24
    CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 25 of 45



search or the things to be seized—that the executing officers cannot reasonable
presume it to be valid,” id.; see also United States v. Jackson, 784 F.3d 1227,
1231 (8th Cir. 2015). The Court finds that none of these circumstances are
present in this case, and the good-faith doctrine applies.

       Mr. Thompson argues that Leon does not apply for several reasons. First,
he suggests that the alleged omissions and misstatements explored above mean
that Officer Longen cannot be presumed to have been acting in good faith.
However, as noted above, there has been no showing of a Franks violation in
this case, and Franks is essentially coextensive with the first circumstance in
which the good-faith doctrine does not apply. See United States v. Puckett, 466
F.3d 626, 630 (8th Cir. 2006) (“The Court in Leon cited four circumstances in
which the good-faith exception does not apply: (1) when there is a Franks
violation....”).

       Second, Mr. Thompson points out a likely typographical error in several of
the search warrants and claims that the warrants “were not carefully reviewed.”
Def.’s Reply at 6–7. Assuming that this criticism is intended to suggest that the
issuing judge abandoned the judicial role, the Court concludes that the presence
of typographical errors does not support a finding that the issuing judge
abandoned the judicial role or that it was objectively unreasonable for the
officers to rely on the warrant. See United States v. Stusinski, No. 13-cr-135
(DWF/TNL), 2013 WL 6276380, at *1 (D. Minn. Dec. 4, 2013) (finding it
“disconcerting that the warrant application is rife with apparent typographical
errors, including the wrong address and dates,” but concluding that those
mistakes failed to make the issuance of the search warrant unconstitutional and
that the Leon good-faith exception would apply even if the errors undermined
the showing of probable cause).

       As an additional challenge, Mr. Thompson also suggests that the tracking
warrant for the green Maxima was so flawed that the officers executing them
could not reasonably have presumed them to be valid because the warrant itself



                                        25
   CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 26 of 45



was not signed until July 27th. Def.’s Reply at 6. Judge Bartscher signed the
affidavit on February 28th, but inadvertently did not sign the warrant itself until
June 27th, when Officer Longen realized the oversight and went back to the
judge to have the warrant signed. Tr. 29:22–31:4. When she signed the warrant
in June, she indicated that she had “approved and issued” the tracking warrant
on February 28th. Gov’t Ex. 5 at 6. Under these circumstances the Court cannot
conclude that the warrant was so facially deficient that it was unreasonable for
officers to reasonably believe the warrant was valid. See United States v. Lyons,
740 F.3d 702, 724–25 (1st Cir. 2014) (rejecting a defendant’s challenge to the
validity of a search warrant where the issuing judge signed the supporting
affidavit, but did not sign the search warrant until after the search when officers
realized the warrant had not been signed, and the judge added a note with the
signature explaining the failure to sign was inadvertent); see also United States
v. Jackson, 617 F. Supp. 2d 316, 323–24 (M.D. Pa. 2008) (citing cases finding
officers reasonably relied on unsigned warrants under the good-faith exception
and concluding that the officer’s reliance on the unsigned warrant “was
objectively reasonable because he ‘participated in every step’ of the issuance
process and did not learn of the warrant’s deficiency until well after the search
had been conducted”); but see United States v. Evans, 469 F. Supp. 2d 893, 897,
900 (D. Mont. 2007) (holding that a search was warrantless and the good-faith
exception did not apply because the officer’s reliance on an unsigned warrant
was not objectively reasonable). Although the Court wishes that Officer Longen
had shown greater precision and care in his use of the proper form in this case,
his review of the application for errors, and his review of the signatures on the
documents in the end, these minor errors do not invalidate the warrants.

      Finally, Mr. Thompson argues that the good-faith exception to the
exclusionary rule does not apply because Officer Longen should have known
that his search warrant affidavit did not provide probable cause. See Def.’s Mem.
at 16–17. However, as explored above, the Court cannot find that the affidavit is
so lacking in indicia of probable cause as to render official belief in its existence


                                         26
   CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 27 of 45



entirely unreasonable. Leon, 468 U.S. at 923. This conclusion is strengthened by
the reality that courts judge the objective reasonableness of an officer’s reliance
on a search warrant affidavit by looking “to the totality of the circumstances,
including any information known to the officer but not presented to the issuing
judge.” Jackson, 784 F.3d at 1231; see also United States v. Proell, 485 F.3d
427, 431–32 (8th Cir. 2007) (concluding that officers executing search warrant
were not entirely unreasonable for believing probable cause existed where
officers knew additional information that was not provided to issuing state judge,
but was made part of the record based on testimony at suppression hearing).

      Looking at the full scope of information Officer Longen received from
ABC, the Court easily concludes that his reliance on the February 28th warrants
was objectively reasonable. In addition to ABC’s reports that Officer Longen
partially corroborated, ABC had also provided Officer Longen recent videos from
inside Mr. Thompson’s apartment and a secret recording following the WSP
traffic stop. These audio and video recordings provided very strong support for
ABC’s statements that Mr. Thompson was engaged in the distribution of heroin
and possessed firearms. This is not a situation where the information from an
informant was so lacking in reliability that it was objectively unreasonable for an
officer to present a search warrant affidavit to an issuing judge. See United
States v. Loud, No. 17-cr-293 (ADM/LIB), 2018 WL 2095606, at *3 (D. Minn.
Mar. 21, 2018) (affirming magistrate judge’s conclusion that the good-faith
exception did not apply where the officer presenting the search warrant affidavit
had no additional information outside the affidavit to establish an anonymous
informant’s reliability). Indeed, this is a unique case in which an officer had
virtually irrefutable evidence to bolster the credibility of an informant, but did
not share that information with the judge issuing the warrant in order to protect
his informant. The videos and audio recording strongly bolstered Officer
Longen’s belief in the validity of the warrant.

      For these reasons, even if the February 28th affidavits had failed to
establish probable cause, the Court concludes that Mr. Thompson’s motion to


                                         27
       CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 28 of 45



suppress evidence obtained pursuant to the tracking warrants for the 0727 cell
phone and the green Maxima should nonetheless be denied under the good-faith
exception to the exclusionary rule.

III.     April 2, 2018 Warrants: Suppression is Not Required

         Mr. Thompson also challenges the validity of the warrants issued on April
2, 2018 that authorized tracking of his silver Nissan Maxima and his cellular
phone with the phone number ending in 3045. However, these warrants were
valid and suppression is not required for the same reasons that the seizure of
evidence pursuant to the February 28th warrants did not violate Mr. Thompson’s
constitutional rights.

         A. Probable Cause

         The information in Officer Longen’s affidavits supporting the GPS tracking
of Mr. Thompson’s silver Maxima and the 3045 cell phone largely mirrors that
included in his February 28th affidavits. Both sets of affidavits describe the
information provided by ABC about Mr. Thompson’s involvement in the
distribution of heroin in the Twin Cities, the location of his apartment, his Saturn
and the Nissan Maxima with license plate AKS-913, and previous drug-related
arrests in the Chicago area. And all four affidavits include a description of the
corroboration Officer Longen was able to obtain through his own surveillance
and records investigations.

         In the GPS tracking warrant for the silver Maxima, Officer Longen added
that ABC had learned in the middle of March 2018 that Mr. Thompson purchased
a newer silver Maxima that he was using to travel to and from Chicago to pick
up heroin for distribution in the Twin Cities. Officer Longen verified through
surveillance that Mr. Thompson was indeed driving a newer silver Maxima fitting
the description provided by ABC. Officer Longen also stated that he was able to
verify through contacts at the DEA that the green Maxima had been seen in the
Chicago area at an address known to be associated with him, further
corroborating information provided by ABC. He also noted that the DEA contact


                                         28
    CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 29 of 45



confirmed that the green Maxima had been frequenting areas known to be
controlled by gangs involved in the distribution of heroin. Gov’t Ex. 3 at 3.

      With respect to the 3045 cell phone, Officer Longen stated in his affidavit
that ABC provided him with the new phone number, had communicated with
Mr. Thompson at that number, and that Mr. Thompson was using the number to
communicate when he conducts “narcotics distribution related activities.” Gov’t
Ex. 4 at 3. Moreover, a records check revealed that the 3045 cell phone number
was registered under the name Mike Jones, which was consistent with the
registration information connected to the 0727 cell phone. Id. at 4.

      Given the significant deference owed to the issuing judge by a reviewing
court, the Court finds that the April 2nd tracking warrants for the silver Maxima
and the 3045 cell phone provided a substantial basis for the issuing judge to find
probable cause. Officer Longen’s corroboration of multiple pieces of information
provided by ABC support the issuing judge’s probable-cause determination and
the affidavits adequately established ABC’s reliability as to other uncorroborated
details.

      B. Continuing References to ABC as a Concerned Citizen

      Officer Longen’s April 2nd affidavits continued to refer to ABC as a
concerned citizen. Mr. Thompson suggests that these continuing references
were misleading because ABC had by that point already become a paid informant
and asked Officer Longen to speak with his probation officer to see if he could
shorten his probationary term. See Def.’s Mem. at 13–15.

      The fact that Officer Longen did not disclose the payment arrangement
with ABC and did not reveal ABC’s request for assistance with his probationary
period causes the Court additional concern. But Mr. Thompson does not assert
that these omissions constitute a Franks violation. He made no showing of
intentional or reckless disregard for the truth on the part of Officer Longen,
despite exploring these matters with him during cross examination at the



                                        29
   CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 30 of 45



evidentiary hearing. He also did not request a Franks hearing. As noted above,
absent any Franks showing, the Court’s review is limited to the deferential
consideration of whether the probable cause shown on the face of the affidavit
supported issuance of the warrants. Even if the Court were to look behind the
four corners of the April 2nd warrants, there is no evidence in the record
supporting a finding of intentional misrepresentations or reckless omissions.
Based on Officer Longen’s testimony regarding these matters, his “concerned
citizen” label was reasonable (though imprecise), and there is no support in the
record to suggest he intentionally or recklessly omitted criminal-history
information or ABC’s request for a shorter probation. The record simply does
not support a finding that any Franks violations weaken the affidavits.

      Moreover, the April 2nd affidavits would still be supported by probable
cause even if Officer Longen’s affidavit had referred to ABC as a “paid
informant,” included his criminal history, and disclosed that ABC asked for
assistance with his probation. Franks, 438 U.S. at 156 (providing that a warrant
is void and evidence obtained pursuant to it should be excluded where an
affidavit is insufficient to establish probable cause after misrepresentations are
removed); Buchanan, 167 F.3d at 1210 (same, citing Franks); see also United
States v. Williams, 477 F.3d 554, 558–59 (8th Cir. 2007) (concluding that
affidavit’s omission of the terms of an informant’s agreement and criminal
background was insufficient to undermine his reliability). The probable-cause
showing for each of the April 2nd warrants was sufficient independent of the
allegedly misleading omissions.

      C. The Good-Faith Exception

      Finally, suppression of the evidence obtained pursuant to the April 2nd
warrants is unwarranted because it was objectively reasonable for the officers
to rely on the April 2nd warrants. On this record, the Court cannot find that any
of the four circumstances exists in which law enforcement is not entitled to rely
on a search warrant. Mr. Thompson has demonstrated no Franks violation; there



                                        30
      CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 31 of 45



is no suggestion that the issuing judge abandoned the judicial role; the warrant
itself is not facially invalid; and the affidavit is not so lacking in probable cause
that belief in its existence would be entirely unreasonable. Leon, 468 U.S. at
923.

        With respect to the adequacy of the probable-cause showing, as noted
above, the Court considers the totality of the circumstances, including the
information that Officer Longen knew, but did not share with the issuing judge.
Jackson, 784 F.3d at 1231. Of course, Officer Longen knew about the videos
taken inside Mr. Thompson’s apartment and the recording of his phone call with
ABC after the traffic stop by the WSP in late February. But by the time he
applied for and executed the April 2nd warrants, Officer Longen had learned
even more. Although a March 5th traffic stop of Mr. Thompson’s vehicle
arranged by Officer Longen failed to turn up evidence of narcotics trafficking or
firearms, ABC gave Officer Longen a recording of another conversation he had
with Mr. Thompson on March 6th. During the lengthy recording, Mr. Thompson
discusses his suspicion that he is being investigated, his efforts to avoid
surveillance, that he luckily avoided being caught with a significant amount of
heroin in his vehicle during the March 5th stop, and the superior quality of the
narcotics he was distributing. He also discussed increasing profits from drug
transactions by diluting the concentration of heroin he sold to his customers.
Taking these additional details into account, the Court concludes that the good-
faith exception would save the April 2nd warrants even if the showing of
probable cause was insufficient.

IV.     The May 6th Traffic Stop, Vehicle Search, and Arrest

        Mr. Thompson next argues that the stop of the silver Maxima on May 6th
was unlawful because it was the fruit of the illegal GPS tracking of the silver
Maxima and the 3045 cell phone. Def.’s Mem. at 21. Therefore, he contends that
the “stop, arrest, and the search of his vehicle are fruit of the unlawful tracking
and the evidence seized on May 6, 2018 must be suppressed.” Id. In addition,



                                          31
    CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 32 of 45



Mr. Thompson contends that his warrantless public arrest was not based on
probable cause because Officer Longen had failed to adequately corroborate
incriminating information provided by an unreliable informant. Id. at 22–25.

      A. Fruit of the Poisonous Tree

      Under the fruit-of-the-poisonous-tree doctrine, suppression is the
appropriate remedy not only for the evidence directly obtained as the result of a
Fourth Amendment violation, but also evidence that flows indirectly from
unlawful searches and seizures. Wong Sun v. United States, 371 U.S. 471, 484–
88 (1963); United States v. Tuton, 893 F.3d 562, 568 (8th Cir. 2018) (“The
exclusionary rule extends to ‘evidence later discovered and found to be
derivative of an illegality or ‘fruit of the poisonous tree.’”) (quoting Segura v.
United States, 468 U.S. 796, 804 (1984)). However, the Court has concluded
above that the warrants issued on February 28th and April 2nd were valid.
Therefore, the Court necessarily rejects Mr. Thompson’s argument that the May
6th stop of his silver Maxima, its subsequent search, and his arrest are fruit of
any original illegality.

      B. Probable Cause for the Vehicle Stop and Search

      Mr. Thompson argues that officers did not have reasonable articulable
suspicion or probable cause to stop and search the silver Maxima on May 6th.
Def.’s Mem. at 22–25. The Court disagrees. Both the stop and the search of the
vehicle were constitutionally permissible because officers had probable cause to
believe that Mr. Thompson was transporting illegal drugs and that a search of
the vehicle would reveal contraband or other evidence of drug trafficking.

      Officers may search a vehicle without a warrant so long as the officers
have probable cause to believe that the car contains contraband or other
evidence of criminal activity. United States v. Edwards, 891 F.3d 708, 712 (8th
Cir. 2018) (“Under the automobile exception to the warrant requirement, officers
may conduct a warrantless search of a vehicle if they have probable cause to



                                         32
   CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 33 of 45



believe that the car contains contraband or other evidence.”). Given the totality
of the circumstances, the information Officer Longen obtained throughout his
investigation provided ample probable cause to stop the silver Maxima and
search it for evidence of drug trafficking. As discussed above, by May 6th,
Officer Longen had repeatedly received trustworthy information from ABC. Not
only had Officer Longen’s investigation to that point corroborated much of ABC’s
information, but ABC had given Officer Longen video and audio recordings that
strongly indicated Mr. Thompson was involved in the distribution of heroin in
St. Paul. One of the videos ABC provided showed Mr. Thompson engaged in a
drug transaction inside his apartment. Tr. 56:15–25. Indeed, Officer Longen had
videos from inside Mr. Thompson’s apartment suggesting that ABC was in
general providing truthful information about Mr. Thompson’s involvement in
heroin distribution. Mr. Thompson’s movements from May 3rd through the 6th
leading up to the stop of the vehicle—his trip on the Megabus to Chicago and
back again—also aligned with the information ABC provided about how he
transported drugs from Chicago to the Twin Cities. ABC also gave Officer
Longen a March 6th recording in which Mr. Thompson discussed the previous
day’s traffic stop and a hiding place inside a Nissam Maxima that allowed him to
transport a large amount of heroin that law enforcement was unable to detect.
And law enforcement observed Mr. Thompson get into the silver Maxima
immediately upon returning from his trip to Chicago.

      Even though Officer Longen may not have had irrefutable proof that
Mr. Thompson was indeed transporting heroin at the time of the May 6th stop
and search of the vehicle, that is not what probable cause requires. Edwards,
891 F.3d at 711 (quoting District of Columbia v. Wesby, 138 S. Ct. 577, 586
(2018)). Based on the totality of the circumstances, the Court concludes that the
information available to the officers created a fair probability that a search of
the silver Maxima would reveal contraband or other evidence.




                                         33
     CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 34 of 45



V.     Mr. Thompson’s May 6th Statements

       Mr. Thompson argues that the statements he made on May 6th during the
stop conducted by Officer Whitney must be suppressed because he was in
custody and was not advised of his Miranda rights prior to being questioned
about the contents of the vehicle. Def.’s Mem. at 26–30. The government
acknowledges that no Miranda warnings were given, but argues that
Mr. Thompson was not in “custody” at the time he made statements to the police
who stopped his vehicle, so such warnings were not required. Gov’t Resp. at 30–
35. The government also argues that Mr. Thompson was not being interrogated
at the time he made his statements. Id. at 35–36. Finally, the government argues
that even if Mr. Thompson was subjected to custodial interrogation, the public-
safety exception to Miranda applies in this context. Id. at 36–38. The Court
disagrees with the government in several respects and concludes that some of
Mr. Thompson’s statements must be suppressed.

       A. Custody

       The familiar Miranda warnings are required when an individual is in
custody. Miranda, 384 U.S. at 444; Oregon v. Mathiason, 429 U.S. 492, 495
(1977) (per curiam). In determining whether a person is “in custody” for
purposes of Miranda, the “ultimate inquiry is simply whether there [was] a
formal arrest or restraint on freedom of movement of the degree associated with
a formal arrest.” California v. Beheler, 463 U.S. 1121, 1125 (1985). Courts must
consider the totality of the circumstances, but the focus is not on the subjective
views of either the officers or the person being questioned. United States v.
LeBrun, 363 F.3d 715, 720 (8th Cir. 2004) (en banc) (citing Stansbury v.
California, 511 U.S. 318, 322–23 (1994) (per curiam)).

       Nearly 30 years ago, the Eighth Circuit identified five non-exclusive
factors that courts should consider in determining whether a suspect is in
custody for purposes of Miranda:



                                        34
   CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 35 of 45



      (1) whether the suspect was informed at the time of questioning that
      the questioning was voluntary, that the suspect was free to leave or
      request the officers to do so, or that the suspect was not considered
      under arrest; (2) whether the suspect possessed unrestrained
      freedom of movement during questioning; (3) whether the suspect
      initiated contact with authorities or voluntarily acquiesced to official
      requests to respond to questions; (4) whether strong arm tactics or
      deceptive stratagems were employed during questioning;
      (5) whether the atmosphere of the questioning was police
      dominated; or, (6) whether the suspect was placed under arrest at
      the termination of the questioning.

United States v. Griffin, 922 F.2d 1343 (8th Cir. 1990). If the first three factors
are present they suggest that an individual is not in custody at the time of
questioning. United States v. Laurita, 821 F.3d 1020, 1024 (8th Cir. 2016). The
latter three factors suggest that the situation was more coercive, indicating that
an individual was in custody. Id.

      Considering the Griffin factors and focusing on the “touchstone” inquiry of
whether Mr. Thompson “was restrained as though he were under formal arrest,”
Laurita, 821 F.3d at 1024, the Court concludes that Mr. Thompson was in
custody for purposes of Miranda, so he was entitled to be advised of his rights
prior to any interrogation. First, although Mr. Thompson was told that he was
not under arrest, he also was not informed that he was free to leave or that he
could choose not to respond to the officers’ questions. This factor thus weighs
neither squarely for nor clearly against a finding of custody.

      Second, Mr. Thompson was not handcuffed until he was placed under
formal arrest, but he did not possess unrestrained freedom of movement during
the encounter. Indeed, Officer Whitney testified, and the video footage of the
incident confirms, that Mr. Thompson was directed where he could stand, where
he could lean, and where he was allowed to go when the K-9 unit performed the
drug sniff on the silver Maxima. Further, the testimony at the evidentiary
hearing indicates that when J.L.J. asked for permission to enter her nearby
house, she was not allowed to. Nor was Mr. Thompson allowed to leave when he


                                         35
   CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 36 of 45



asked why he was being detained if he was not under arrest and there was no
warrant. Tr. 91:11–19; Gov’t Ex. 7 at 7:50–8:10. Because he did not possess
freedom of movement during the encounter, this factor supports rather than
mitigates a finding of custody.

      Third, Mr. Thompson did not initiate contact with the police or volunteer
to participate in a police interview. Officer Whitney stopped his vehicle by
activating the emergency lights on his squad vehicle. Then two officers
approached the car and began speaking to the occupants of the silver Maxima.
The officers then questioned Mr. Thompson for several minutes about where he
and his girlfriend had been that morning, seeking explanations to answers that
did not seem plausible given where the vehicle was stopped. These facts point
toward a finding of custody as well. As for the fourth factor, though the record
does not reveal the use of any “strong arm tactics,” the officers were not honest
about the reason for the stop or about their knowledge of where the Maxima had
recently been. As a result, this factor weighs somewhat against and somewhat in
favor of a finding of custody.

      The fifth factor points toward a finding of custody. Although Officer
Whitney testified that he was trying to make Mr. Thompson comfortable during
the stop to avoid an incident that might jeopardize public safety, from the
perspective of a reasonable person, the atmosphere around the vehicle during
the course of the stop was very clearly police dominated. Three squad cars
were on the scene very shortly after Officer Whitney initiated the stop. There
were several armed officers at the scene as well as a police K-9. A reasonable
person who is informed that he has been stopped for overly tinted windows and
a failure to display license plates does not expect such a strong law enforcement
presence. Nor would a reasonable person believe he was free to leave when the
officers on the scene refused to allow him or his girlfriend to enter their home
or make contact with family members who were watching the scene. Finally, the
sixth Griffin factor weighs toward a finding of custody because Mr. Thompson



                                        36
   CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 37 of 45



was placed under arrest at the end of the police questioning and search of his
vehicle.

      The government asserts that this case is like Berkemer v. McCarty, 468
U.S. 420 (1984), in which the Supreme Court concluded that a suspect was not in
custody for purposes of Miranda during a roadside stop. However, the
government’s comparison of Berkemer to this case elides meaningful differences
in the circumstances. Unlike this case, where three officers were almost
immediately on the scene along with a police dog, only one officer, Trooper
Williams, participated in the traffic stop of Mr. Berkemer’s vehicle. 468 U.S. at
423. In addition, the officers’ refusal to allow Mr. Thompson’s girlfriend to go
into her house in this case has no analogue in the facts present in Berkemer.
Therefore, this is not a situation where the totality of the circumstances
suggests that “a single police officer asked respondent a modest number of
questions and requested him to perform a simple balancing test at a location
visible to passing motorists.” Id. at 442. Though the stop was in public and the
questioning was not overly long, a reasonable person in Mr. Thompson’s position
would not believe he was free to end the encounter and go on about his
business.

      The totality of the circumstances here points only to a conclusion that
Mr. Thompson was in custody at the time he was questioned during the stop of
the silver Maxima. Having been instructed to exit his vehicle, where three squad
cars and a police dog were on the scene, having his movements directed
throughout the encounter, receiving no permission to go when he asked why he
couldn’t be on his way, and after his girlfriend was told she could not go into her
own house, no reasonable person in Mr. Thompson’s position would have
believed he was free to end the encounter and walk away. Accordingly, the
Court finds he was restrained as though he was under formal arrest.




                                        37
   CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 38 of 45



      B. Interrogation

      The inquiry about whether a Miranda violation occurred does not end with
the finding of custody. In addition to a custodial atmosphere, “Miranda rights are
triggered only when a defendant is being interrogated....” United States v. Swift,
623 F.3d 618, 622 (8th Cir. 2010). Interrogation occurs when a person is subject
to “either express questioning or its functional equivalent, which includes any
words or actions on the part of police (other than those normally attendant to
arrest and custody) that the police should know are reasonably likely to elicit an
incriminating response.” United States v. Jackson, 852 F.3d 764, 771 (8th Cir.
2017) (citing Rhode Island v. Innis, 446 U.S. 291, 300–01 (1980)). A suspect is
not being interrogated when he makes voluntary statements that are not in
response to express questioning or its functional equivalent. See Swift, 623 F.3d
at 622 (citing United States v. Hatten, 68 F.3d 257, 262 (8th Cir. 1995), and
Innis, 446 U.S. at 299).

      Near the 11th minute of the stop, after Mr. Thompson has been removed
from the car, Officer Whitney explains that he is going to have his K-9 go
around the car and Mr. Thompson protests that no probable cause exists for the
dog to sniff the vehicle. Gov’t Ex. 7 at 10:30–11:00. Another officer then tells
Mr. Thompson, that if there’s nothing in the car for you to worry about, then it’s
all good and you’ll be on your way. Id. at 11:00-11:06. At that point,
Mr. Thompson states, “[w]ell listen ... My girl has a gun license,” and Officer
Whitney asks him what he said. Id. at 11:06–11:10. Mr. Thompson again states,
“she has her gun license,” and Officer Whitney asks, “Ok, is there a gun in the
car?” Id. at 11:11–11:13. Mr. Thompson responds that there is a gun in the car,
Officer Whitney asks him where the gun is located, and Mr. Thompson tells him
the gun is in his girlfriend’s bag. Id. at 11:13–20. This sequence of events
demonstrates that Mr. Thompson was expressly questioned about the contents
of the vehicle before making a statement about the presence of a firearm in the
vehicle. Accordingly, he was subject to interrogation.



                                        38
   CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 39 of 45



      The government argues that that Mr. Thompson was not being
interrogated because Mr. Thompson “volunteered that J.L.J. had a permit to
carry a firearm.” Gov’t Mem. at 35. The government contends that “[Officer]
Whitney’s follow up questions were not ‘express questioning’ or ‘reasonably
likely to elicit an incriminating response’ from Thompson,” because “[Officer]
Whitney was assessing the safety for himself, his fellow officers, and the drug
dog before moving forward with a sniff of the vehicle.” Id. at 35–36. Perhaps
conflating the question of interrogation with the public-safety exception
explored below, the government makes no effort to explain how the officers’
direct question: “Is there a gun in the car?” does not amount to express
questioning, and the Court disagrees with the government’s assertion. To the
extent the government looks at the encounter from only the perspective of
Officer Whitney, the law requires the focus to be placed instead on the person
being questioned. See Innis, 446 U.S. at 301 (indicating that the portion of the
definition of interrogation asking whether police words or actions are reasonably
likely to elicit an incriminating response requires a focus “primarily upon the
perceptions of the suspect, rather than the intent of the police”). Moreover, in
determining whether this case involved any “interrogation,” it does not matter
that Officer Whitney subjectively believed that he was concerned for his own
safety and that of others when he asked whether a gun was in the vehicle.
Instead, the issues is that the direct question Officer Whitney asked was
reasonably likely to elicit an incriminating response. Therefore, interrogation
occurred.

      C. Public Safety Exception

      The Court’s conclusion that Mr. Thompson was subject to custodial
interrogation does not end the Miranda inquiry in this case. The Court must also
determine whether Miranda’s public-safety exception applies in this case. For
the reasons set forth below, the court concludes that the public-safety
exception applies to some, but not all of the statements made by Mr. Thompson
during the stop.


                                        39
   CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 40 of 45



      In Quarles v. New York, 467 U.S. 649 (1984), the Supreme Court
recognized a limited public-safety exception to the requirement that a person
subjected to custodial interrogation must be advised of his rights pursuant to
Miranda before his statements can be used against him during a criminal trial. In
Quarles, Officer Kraft and his partner were responding to a report that a young
woman had been the victim of a rape committed by a man carrying a gun who
had just entered a nearby supermarket. Id. at 651. The officers went to the
supermarket and saw a man matching the description of the suspect,
Mr. Quarles, who ran toward the rear of the store when he spotted one of the
officers approaching. Id. at 651–52. After briefly losing sight of Quarles,
Officer Kraft caught up to him and ordered him to stop and put his hands over
his head. Id. at 652. After Quarles was handcuffed, and Officer Kraft noticed he
had an empty shoulder holster and asked him where the gun was, but he did not
inform him of his Miranda rights. Id. Mr. Quarles indicated that the gun was
among some nearby empty cartons and said, “the gun is over there.” Id. Based
on these facts, the Supreme Court held that “there is a ‘public safety’ exception
to the requirement that Miranda warnings be given before a suspect’s answers
may be admitted into evidence, and that the availability of the exception does
not depend upon the motivation of the individual officers involved.” Id. at 655–
56. The Supreme Court reasoned that such an exception was warranted, even if
the officer asked the question for a partially investigative reason, because “the
need for answers to questions in a situation posing a threat to the public safety
outweighs the need for the prophylactic rule protecting the Fifth Amendment’s
privilege against self-incrimination.” Id. at 657. However, the exception does
not apply to “questions designed solely to elicit testimonial evidence from a
suspect.” Id. at 659.

      Eighth Circuit caselaw broadly applying the public-safety exception t
recognized in Quarles compels the conclusion that Mr. Thompson’s statements
about the gun in the car are admissible. First, in United States v. Williams, 181
F.3d 945 (8th Cir. 1999), the Eighth Circuit applied the public-safety exception


                                        40
   CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 41 of 45



to very similar facts. Id. at 953–54. Officers executed a search warrant at
Mr. Williams’s apartment after learning, inter alia, that he had a criminal history,
including unauthorized use of weapons. Id. at 947–48. When they entered the
apartment using a “flash bang” grenade, they found Mr. Williams lying on a bed
and handcuffed him. Id. at 948. With his hands secured behind his back and
without reading Miranda warnings, the officers asked Mr. Williams if there was
anything in the apartment the officers “need[ed] to be aware of,” prompting
Mr. Williams to mention that a gun was in the closet. Id. The court found that
Mr. Williams’s statement was admissible under the public-safety exception
because “public safety concerns were an issue”; the court reasoned that
although Mr. Williams was handcuffed when asked if officers needed to be aware
of anything in the apartment, “the officers could not have known if any armed
individuals were present in the apartment or preparing to enter the apartment
within a short period of time.” Id. at 953–54. Relying on the balancing of
interests that motivated the Supreme Court’s decision in Quarles, the court also
noted that although the officers asked a broadly worded question, rather than
one specifically mentioning firearms, “the question sought information related to
weapons or other safety concerns.” Id. at 953 n.13.

      In United States v. Luker, 395 F.3d 830 (8th Cir. 2005), the Eighth Circuit
again considered the public-safety exception, this time in the context of a road-
side traffic stop. Id. at 832, 833–34. The officers who stopped his vehicle placed
Mr. Luker under arrest for “driving drunk.” Id. at 832. They knew that Mr. Luker
had a history of methamphetamine use and, before he was Mirandized, asked
him “if there was anything in [the] vehicle that shouldn’t be there or that they
should know about.” Id. Mr. Luker admitted that there was a shotgun in the car,
which the officers located in the trunk. Id. Mr. Luker was charged with being a
felon in possession of a firearm. Id. He moved to suppress his statement about
the firearm, but the district court “determined that the officer’s question fell
within the public safety exception to Miranda and denied [the motion].” Id.
Citing Quarles and Williams, the Eighth Circuit upheld the application of the


                                         41
    CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 42 of 45



public-safety exception because “[t]he officers were aware of Luker’s history
of methamphetamine use and were concerned about needles or substances
associated with such use in the car and thus the question concerning the
contents of the vehicle was warranted.” Id. at 833–34.

      In United States v. Liddell, 517 F.3d 1007 (8th Cir. 2008), the court again
affirmed denial of a motion to suppress statements based on the public-safety
exception to Miranda. Id. at 1008. There, officers stopped a vehicle for “a loud
music violation,” and when they realized that Mr. Liddell was not permitted to
drive in Iowa, he was arrested, pat-searched (revealing a bag of marijuana,
cash, and cell phones), and placed in a patrol car. Id. at 1008. The officers
searched Mr. Liddell’s car incident to his arrest, discovering a firearm under the
front seat. Id. At that point, before advising him of his rights pursuant to
Miranda, officers asked Mr. Liddell if there was anything else in the vehicle that
they needed to know about or that was going to hurt them and mentioned that
they had found the firearm already. Id. Mr. Liddell made certain incriminating
statements about the firearm the officers had just located. Id. Mr. Lidell was
charged with being a felon in possession of a firearm and moved to suppress his
post-arrest statements. The district court denied the motion based on the
public-safety exception and the Eighth Circuit affirmed, stating:

      Our prior cases recognized that the risk of police officers being
      injured by the mishandling of unknown firearms or drug
      paraphernalia provides a sufficient public safety basis to ask a
      suspect who has been arrested and secured whether there are
      weapons or contraband in a car or apartment that the police are
      about to search.

Id. at 1009–10. The court explained “when the officers found Liddell’s concealed
.38 caliber revolver, they had good reason to be concerned that additional
weapons might pose a threat to their safety when they searched Liddell’s car
incident to a late-night arrest.” Id. at 1010.




                                         42
   CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 43 of 45



      The Court concludes that Mr. Thompson’s statements in response to
Officer Whitney’s questions—“Is there anything illegal in the car?”; “Is there a
gun in the car?”; and “where’s the gun at?”—are admissible under the public-
safety exception to Miranda. As defined by the Eighth Circuit, public-safety
concerns were presented in this case. The officers had received reliable
information that Mr. Thompson was involved in the distribution of heroin and the
same informant advised them that he carried guns on his person. A firearm was
visible in one of the videos that ABC provided Officer Longen, and Officer
Whitney had been advised that Mr. Thompson was known to carry firearms on
his person. Tr. 38:9–14, 63:10–14. In addition to the concern about the possible
presence of firearms, the officers reasonably believed that Mr. Thompson was
transporting heroin in the silver Maxima. Testimony at the evidentiary hearing
also suggested that Officer Whitney was concerned that heroin laced with
fentanyl could pose a safety risk to him or his K-9 partner. Tr. 72:17–73:1.
Based on the decisions in Williams, Luker, and Liddell, these are public-safety
concerns that justify the officers’ questioning prior to providing Miranda
warnings. See also Quarles, 467 U.S. at 657 (explaining that where such a
public-safety issue is presented, the need for law enforcement to obtain
answers outweighs Miranda’s prophylactic rule). Accordingly, Mr. Thompson’s
answers to these questions may be admitted at trial despite the fact he was not
provided Miranda warnings, and his motion to suppress should be denied in part.

      The Court’s conclusion that the public-safety exception permits
introduction of Mr. Thompson’s un-Mirandized statements concerning the
presence of the gun in the vehicle does not apply to the other statements made
during the stop. The government does not argue that the public-safety
exception allows admission of any other answers Mr. Thompson made in
response to questioning during the May 6th stop. For example, the government
makes no suggestion that there was a concern for public safety motivating
repeated questioning of Mr. Thompson about where he had been just before
Officer Whitney initiated the stop. Nor does the government suggest that the


                                        43
       CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 44 of 45



public-safety exception would allow Mr. Thompson’s statements in response to
questions about the type of gun license J.L.J. purportedly had. See Gov’t Ex. 8 at
19. Mr. Thompson’s motion to suppress statements should be granted to the
extent he asks the Court to preclude the government from using these
statements he made during the stop against him, and any other statements
beyond the narrow inquiry about the presence of the gun in the car.

VI.      The May 6th Search Warrant for Mr. Thompson’s Residence

         Finally, Mr. Thompson argues that the evidence seized pursuant to the
execution of the May 6th search warrant for his apartment at 677 Wells should
be suppressed. Def.’s Mem. at 30–31. He asserts that the May 6th warrant is the
fruit of the unlawful tracking of his vehicles and phones pursuant to invalid
searches pursuant to the February 28th and April 2nd warrants, the invalid stop
of the silver Maxima on May 6th, and his un-Mirandized statements during the
stop. Id. For all the reasons set forth above, the Court finds that there was no
violation of Mr. Thompson’s constitutional rights with respect to the searches
conducted pursuant to the February 28th and April 2nd warrants. Nor were his
rights violated as a result of the stop and search of the silver Maxima. His
statements about the presence of a firearm in the vehicle were also properly
obtained pursuant to the public-safety exception to Miranda. The affidavit in
support of the May 6th search warrant sets forth a substantial basis for the
issuing judge to find probable cause to search Mr. Thompson’s apartment, and
does so without using information gathered as a result of any constitutional
violation. Mr. Thompson’s request for suppression of the evidence obtained
pursuant to this warrant should be denied.

VII.     Recommendation

         Based on the above analysis, the Court makes the following
recommendations. Mr. Thompson’s motion to suppress search and seizure
evidence (ECF No. 25) should be DENIED. His motion to suppress statements
(ECF No. 24) should be GRANTED IN PART and DENIED IN PART as set forth in


                                         44
   CASE 0:18-cr-00180-PAM-KMM Document 45 Filed 01/07/19 Page 45 of 45



Part V.C. of this decision. Specifically, Mr. Thompson’s statements in response
to questions regarding the presence of a firerarm or anything illegal in the
vehicle may be admitted pursuant to the public-safety exception to Miranda. His
statements in response to other questioning during the May 6, 2018 traffic stop
should be suppressed.

Date: January 7, 2019                         s/Katherine Menendez
                                              Katherine Menendez
                                              United States Magistrate Judge

                                      NOTICE

      Filing Objections: This Report and Recommendation is not an order or
judgment of the District Court and is therefore not appealable directly to the
Eighth Circuit Court of Appeals.

      Under Local Rule 72.2(b)(1), “a party may file and serve specific written
objections to a magistrate judge’s proposed finding and recommendations within
14 days after being served a copy” of the Report and Recommendation. A party
may respond to those objections within 14 days after being served a copy of the
objections. LR 72.2(b)(2). All objections and responses must comply with the
word or line limits set for in LR 72.2(c).

      Under Advisement Date: This Report and Recommendation will be
considered under advisement 14 days from the date of its filing. If timely
objections are filed, this Report and Recommendation will be considered under
advisement from the earlier of: (1) 14 days after the objections are filed; or (2)
from the date a timely response is filed.




                                         45
